GUNDRUM, J.
¶ 18. {concurring). I write separately to express that I do not believe constitutional application of Wis. Stat. § 948.10 is limited to only situations involving "in-person" exposures. Majority, ¶ 16.1 believe it also can be constitutionally utilized in situations involving live face-to-face interaction which is not necessarily "in person."
¶ 19. In State v. Weidner, 2000 WI 52, 235 Wis. 2d 306, 611 N.W.2d 684, our supreme court found Wis. Stat. § 948.11, as then written, constitutionally defi*665cient because it permitted the prosecution of persons for distributing harmful materials to minors without requiring face-to-face contact, which would allow such persons to reliably and conveniently ascertain the age of the person receiving the materials. Weidner, 235 Wis. 2d 306, ¶¶ 26, 27. As the majority points out, the defendant in Weidner communicated with his victim through an internet chat room and subsequently sent her a picture of himself naked. Majority, ¶ 8; Weidner, 235 Wis. 2d 306, ¶ 2. The communication between the two did not involve any face-to-face contact. Weidner, 235 Wis. 2d 306, ¶ 3.
¶ 20. In deciding Weidner, before the widespread use of live face-to-face interactive internet capabilities, such as Skype,1 the court went out of its way to indicate that face-to-face interaction over the internet would present a different constitutional question than the non-face-to-face internet communication at issue in the case before it.
We note at the outset that our constitutional inquiry is premised on internet communication that does not involve face-to-face contact. However, we are cognizant of the evolving nature of technology and that future communication over the internet may entail face-to-face contact. Our present analysis is essentially based on the distinction we draw between face-to-face interaction and interaction that does not involve face-to-face contact.
Id., ¶ 1 n.3. The court concluded that "[t]he lack of face-to-face interaction" impeded the ability of a person *666to "ascertain reliably the age of the recipient," and, because of this, effectively chilled speech between adults. Id., ¶ 31.
¶ 21. The type of live face-to-face interactive technology the supreme court referenced in 2000 is now readily available and frequently utilized. Whether through the internet or another medium, such technology provides a means by which individuals can directly and immediately harm children by exposing themselves and/or persuading children to do the same. Significantly, live face-to-face interaction also presents a would-be offender a means by which to directly and immediately assess the age of the person on the other end of the video communication nearly as effectively as in an in-person scenario. In my opinion, and as alluded to in Weidner, such technology affords sufficient reliability for determining the age of the person on the other end of the communication and makes constitutional the application of Wis. Stat. § 948.10 in such cases.

 Skype is a "software application and online service that enables voice and video phone calls over the Internet," http://dictionary.com (last visited June 24, 2013).